                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                     3:20-cv-00009-MOC
                                   (3:16-cr-00233-DCK-1)

JAMES SCOTT ERVIN, JR.,             )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )
                                    )                         ORDER
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

        THIS MATTER is before the Court on its own motion on the Government’s Response to

Order to Show Cause [Doc. 16] and the United States Supreme Court’s decision in Greer v. United

States, 141 S.Ct. 2090 (2021).

        For the reasons stated in the Court’s Show Cause Order [Doc. 15] and on the Government’s

agreement that the stay in this matter should be lifted [Doc. 16], the Court will lift the stay and

order that the Government has 45 days to file its response to the Petitioner’s Section 2255 Motion

to Vacate [Doc. 1]. In its response, the Government should also respond to Petitioner’s other

pending motions [Docs. 2, 3, 9, 10, 12-14], as appropriate.

        IT IS, THEREFORE, ORDERED that the stay in this matter is hereby LIFTED and the

Government shall have forty-five (45) days from this Order to file its response in this matter in

accordance with the terms of this Order.

  Signed: July 14, 2021
